R. W. WALKER, J.
It was supposed at mile time that an action for a tort would not lie against a corporation. But this idea has beeiriobg. since exploded, and the tendency of the law in our day is to extend the application of all legal remedies to corporations, and to assimilate them, as far as possible, in their lego!'duties and, responsibilities, to individuals. Accordingly, the modern authorities have established the doctrine, that trover, trespass quart clausum, *563and trespass for an assault and battery, will lie against a corporation. — Yarborough v. Bank, 16 East, 6 ; Bloodgood v. Mohawk & Hudson River Railroad Co., 18 Wend. 9; Maund v. Monmouthshire Canal Co., 4 Mann. & Gr. 452 ; Eastern Counties Co. v. Broom, 2 Eng. L. & Eq. 406 ; Moore v. Fitchburgh Corp., 4 Gray, 465. See, also, First Baptist Church v. Schenectady Co., 5 Barbour, 79; McDougal v. Bellamy, 18 Geo. 411 ; Commonwealth v. Proprietors N. B. Bridge, 2 Gray, 345; 12 Barb. 196; Smoot v. Mayor, 24 Ala. 112. And upon tlie same reasoning, a corporation may be sued in -trespass for false imprisonment.
In like manner, when the action of a corporation becomes injurious to the public at large, the public may have its 'remedy by indictment.' But it seems to be the law, that, inasmuch as a malicious motive-and criminal intent cannot be attributed to a corporation, in it's corporate capacity, it is-riot-indictable for those crimes, of which malice, or some specific criminal intent, is' an essential ingredient. Thus, in Regina v. Great Northern Co., (9 Ad. & Ell. N. S. 315,) Lord Denman used this language: “Some dicta occur in old cases — ‘a corporation‘cannot be guilty of treason or felony. It might be added, ‘ of perjury, or-offenses against the person.’ The court of common pleas lately held, that a corporation might bo- sued in trespass ; (Maund v. Monmouthshire Canal Co., 4 M. & Gr;. 452 ;) but nobody lias sought to fix them with acts of immorality. These plainly derive their character from the corrupted mind of the person committing them, and are violations of the social duties that belong to men and subjects. A corporation, which, as such, has no such duties, cannot be guilty in these eases; but they may be guilty, as a body corporate, of commanding acts to be done to tbe nuisance of the community at large.” So, in Commonwealth v. Proprietors of New Bedford Bridge, (2 Gray, 345,) it was said: “ Corporations cannot be indicted for offenses which derive their criminality from evil intention, or which consist in a violation of those social duties which belong to men and subjects.” — See, also, 1 Leading Cr. Cases, p. 141.
*564The distinction seems to be between acts injurious in rtheir effects., and for which the actor is liable without regard to the motive which .prompted them, and conduet'the character of which depends .upon the motive, and which, .apart from such motive, cannot be made the ground of a legal responsibility. If this distinction is well taken, it would follow, that since a corporation, as such, is incapable of malice, it is not liable to be -sued for a malicious prosecution. — See Childs v. Bank, 27 Missouri, 213 ; Stevens v. Midland Counties Co., 26 Eng. L. & Eq. 410 ; McClellan v. Cumberland Bank, 24 Maine, 566 ; State v. Great Works M. Co., 20 Maine, 41. And such appears to us to be the better opinion, although we are aware that there are authorities which seem to sustain the idea, that an action for a malicious prosecution! may be maintained against a corporation. — See Goodenow v. East Haddam Bank, 22 Conn. 530; P. W. & B. R. R. Co. v. Quigley, 21 How. (U. S.); National Exchange Co. v. Drew, 32 Eng. L. & Eq. 1.
[2.-3.] It .results from what we have said, that the demurrers to -the 1st and 2d counts were properly sustained. But the -3d count is not a count in case for malicious prosecution, but a count in trespass for false imprisonment, (Sheppard v. Furniss, 19 Ala. 760; Ragsdale v. Bowles, 16 Ala. 62; Code, p. 554,) which, as we have seen, will lie against a corporation. No sufficient objection to this count is stated in the demurrer to it; nor was the misjoinder of counts assigned as one of the grounds of the demurrer to the entire complaint. 'The demurrer to the 3d count, and the demurrer to -the entire complaint, should, therefore, have been overruled.
Judgment reversed, and cause remanded.